Exhibit 10.3 TO NONQUALIFIED INDUCEMENT STOCK OPTION GRANT NOTICE STOCK OPTION AGREEMENT No. of shares subject to Nonqualified Stock Option: 180,000 Pursuant to the Nonqualified Inducement Stock Option Grant Notice (the “ Grant Notice ”) to which this Stock Option Agreement (this “ Agreement ”) is attached, National Holdings Corporation, a Delaware corporation (the “ Company ”), has granted to the Optionee an option (the “ Option ”) to purchase the number of Shares indicated in the Grant Notice. 1.
